Citation Nr: 9932588	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-16 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether clear and unmistakable error was committed in a 
January 4, 1971 rating decision granting service connection 
for right lower leg shell fragment wound residuals, rated 20 
percent.  

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from December 1968 to August 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which, in 
pertinent part, determined that its January 4, 1971 rating 
decision establishing service connection for right lower leg 
shell fragment wound residuals with Muscle Group XI injury 
and scars, rated 20 percent disabling, was not clearly and 
unmistakably erroneous and denied service connection for a 
back disorder, a bilateral hip disorder, and a left knee 
disability.  In August 1998, the veteran submitted a notice 
of disagreement with the denial of service connection for a 
left knee disability.  In September 1998, the accredited 
representative submitted a notice of disagreement with the 
RO's determination that its January 4, 1971 rating decision 
was not clearly and unmistakably erroneous.  In September 
1998, the RO issued a statement of the case to the veteran 
and his accredited representative which addressed the issues 
of whether the RO committed clear and unmistakable error in 
its January 4, 1971 rating decision and service connection 
for a left knee disability.  In October 1998, the veteran 
submitted a substantive appeal from the determination that 
the January 4, 1971 rating decision was not clearly and 
unmistakably erroneous.  In October 1998, the accredited 
representative submitted a notice of disagreement with the 
denial of service connection for a back disorder and a 
bilateral hip disorder and a substantive appeal from the 
denial of service connection for a left knee disability.  The 
veteran has been represented throughout this appeal by 
Disabled American Veterans.  

The veteran may have submitted an informal claim of 
entitlement to an increased evaluation for his right lower 
leg shell fragment wound residuals.  It appears that the RO 
has not had an opportunity to act upon the informal claim.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the Department of Veterans Affairs (VA) 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Board Member 
cannot have jurisdiction of the issue.  38 C.F.R. § 19.13 
(1999).  The United States Court of Appeals for Veterans 
Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  

Therefore, the issue of an increased evaluation for right 
lower extremity disability is referred to the RO for action 
as may be appropriate.  Black v. Brown, 10 Vet. App. 279 
(1997).  If the veteran wishes to appeal from the decision, 
he has an obligation to file a timely notice of disagreement 
and a timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (1999).  




FINDINGS OF FACT

1.  The veteran sustained right lower leg shell fragment 
wounds in Vietnam.  The report of an October 1970 VA 
examination for compensation purposes reveals the veteran's 
right lower leg shell fragment wound resulted in no more than 
moderately severe injury involving the muscles of the foot 
and calf.  

3.  In a January 4, 1971 rating decision, the RO granted 
service connection for right lower leg shell fragment wound 
residuals with muscle injury and scars and assigned a 20 
percent evaluation.  The veteran was informed in writing of 
the decision and his appellate rights in January 1971.  He 
did not submit a notice of disagreement with the decision.  

4.  The evidence before the RO in January 1971 undebatably 
showed muscle injury involving the foot and leg that was no 
more than moderately severe overall.  


CONCLUSION OF LAW

The RO did not commit clear and unmistakable error in its 
January 4, 1971 rating decision in granting service 
connection for residuals of shell fragment wound of the right  
lower leg and assigning a 20 percent rating for the 
disability.  38 U.S.C.A. §§ 1110, 5107, 7105 (West 1991); 38 
C.F.R. § 3.105(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, an appellant must initiate an appeal by filing a 
notice of disagreement within one year from the date of 
notice of the result of the initial determination.  Absent 
such action, a rating determination is considered to be final 
and is not subject to review except upon a finding of clear 
and unmistakable error.  38 U.S.C.A. § 7105 (West 1991).  
Title 38 of the Code of Federal Regulations (1999) provides, 
in pertinent part, that: 

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  Where evidence establishes such 
error, the prior decision will be 
reversed or amended.  For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a) 
(1999).  

The Court has determined that "clear and unmistakable error" 
denotes prejudicial error which is patently erroneous on its 
face.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The 
Court has set forth the following three-pronged test to 
determine whether "clear and unmistakable error" is present 
in a prior RO determination: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was "clear and unmistakable 
error" must be based on the record and the law as it existed 
at the time of the challenged prior adjudication.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  See also 
Norris v. West, 12 Vet. App. 413 (1999).  A determination of 
clear and unmistakable error is dependent solely upon a 
review of that evidence which was before the adjudicator at 
the time of the challenged decision.  

On January 4, 1971, the RO established service connection for 
right lower leg shell fragment wound residuals and assigned a 
20 percent evaluation for that disability under the criteria 
for rating muscle injuries then in effect.  The veteran was 
informed in writing of the adverse decision and his appellate 
rights in January 1971.  He did not submit a notice of 
disagreement with the decision.  The representative argues 
that the rating decision was clearly and unmistakably 
erroneous in failing to rate a right ankle disability 
separately from the muscle injury; in failing to compensate 
him for right foot drop; and in failing to adequately 
compensate him for weakness, incoordination and fatigability.

The report of the veteran's August 1970 physical examination 
for service separation indicates that the veteran exhibited 
right lower extremity shell fragment wound scar residuals; 
partial right foot drop secondary to a right peroneal nerve 
contusion; and right anterior tibial artery ligation 
residuals with an absent right dorsalis pedis pulse. 

At an October 1970 VA examination for compensation purposes, 
the veteran complained of right below the knee shrapnel 
wound, surgical scars, moderate right foot drop and impaired 
dorsiflexion.  On examination, he exhibited a four and 
one-half inch by one-half inch scar over the anterolateral 
aspect of the proximal right leg with an underlying five inch 
by three-quarters inch fascial defect; associated "moderate 
involvement of the dorsiflexor group of musculature;" a six 
inch by one-half inch longitudinal scar over the 
posteromedial aspect of the right calf; limited dorsiflexion 
of the right foot secondary to "a traumatic injury to a 
blood vessel was approached and tied off;" right foot drop; 
a range of right foot motion of dorsiflexion to 10 degrees 
with some weakness, "normal" plantar flexion, "normal" 
inversion, "normal" eversion; and right great toe extensor 
weakness.  Contemporaneous X-ray studies of the right leg 
revealed a single metallic foreign body in the posterior calf 
muscles.  

The rating decision on January 4, 1991, granted service 
connection for residuals of the shell fragment wound of the 
right lower leg, and assigned a 20 percent rating based on 
moderately severe injury involving the muscles of the right 
lower leg.

According to the rating criteria then in effect, severe 
injury to the muscles of the calf or the leg was 30 percent 
disabling, and moderately severe injury was 20 percent 
disabling.  38 C.F.R. § 4.73 (1971).  38 C.F.R. § 4.56 (1971) 
defined severe disability of muscles as including through and 
through or deep penetrating wound due to high velocity 
missile, or large or multiple low velocity missile, explosive 
effect of high velocity missile, or shattering bone fracture 
with extensive debridement or prolonged infection and 
sloughing of soft parts, intermuscular binding and 
cicatrization.  Moderately severe disability of muscles was 
defined as through and through or deep penetrating wound by 
high velocity missile of small size or large missile of low 
velocity, with debridement  or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.

The RO assigned a rating for residuals of the shell fragment 
injury to the right lower leg that was commensurate with 
moderately severe disability of muscles.  That rating was 
consistent with the medical evidence then of record, which 
noted moderate involvement of the dorsiflexor muscle group.  
That rating was also consistent with the guidance provided by 
38 C.F.R. § 4.56 (1971).  Certainly, there were no findings 
indicative of severe disability of muscles, such as extensive 
ragged, depressed, and adherent scars, moderate or extensive 
loss of deep fascia or of muscle substance, or tests of 
strength or endurance indicative of severe impairment of 
function or adhesion of scar to one of the long bones. 

The accredited representative asserts on appeal that the RO 
committed clear and unmistakable error in its January 4, 1971 
rating decision by failing to assign a separate compensable 
evaluation for right ankle impairment.  The evidence before 
the RO in January 1971 does not reflect that the veteran was 
diagnosed with or exhibited a right ankle disability per se.  
It has been argued that the RO committed clear and 
unmistakable error by failing to rate the footdrop.  However, 
dorsiflexion of the foot is one of the functions of the 
muscles of the lower leg, and impairment of this function is 
contemplated by the rating assigned. 38 C.F.R. § 4.73, The 
Foot and Leg.  As to the argument that the rating failed to 
adequately compensate him for his disability, there are 
essentially disagreements with the judgment of the 
adjudicators, and cannot rise to the level of valid clear and 
unmistakable error claims.

Therefore, the Board concludes that the January 4, 1971 
rating decision was reasonably consistent with the evidence 
of record and not erroneous in granting service connection 
for residuals of the right lower leg injury, and assigning an 
initial 20 percent rating. 


ORDER

The RO's January 4, 1971 rating decision was not clearly and 
unmistakable erroneous in granting service connection for 
shell fragment wound of the right lower leg.  


REMAND

The veteran asserts that service connection is warranted for 
a back disorder, a bilateral hip disorder, and a left leg 
disability.  The RO did not issue either a statement of the 
case or a supplement statement of the case to the veteran 
which addressed those issues.  

The Court has directed that where an appellant has submitted 
a timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  Accordingly, this 
case is REMANDED for the following action:

The RO should issue a supplemental 
statement of the case to the veteran 
which addresses the issues of his 
entitlement to service connection for a 
back disorder, a bilateral hip disorder, 
and a left knee disability.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn from it 
regarding the 
final disposition of the veteran's claims.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

